 

Exhibit 10.2

 



Weatherford International plc

Executive Non-Equity Incentive Compensation Plan

 

(Amendment and Restatement Adopted

by the Board of Directors April 13, 2020)

 

The Weatherford International plc Executive Non-Equity Incentive Compensation
Plan, as amended from time to time (the “EICP”), having last been updated on
February 27, 2014 (effective as of January 1, 2014), is hereby amended and
restated in its entirety to be effective as of January 1, 2020 (the “Effective
Date”).

 

SECTION 1 - PURPOSE

 

As part of Weatherford International plc’s (“Weatherford” or the “Company”)
total compensation program, this EICP is designed to motivate and reward the
Company’s corporate officers (including Section 16 designated officers and
others as approved by the Compensation Committee of Weatherford International
plc’s Board of Directors (the “Committee”)) designated for participation in the
EICP whose efforts and accomplishments positively impact Weatherford’s
shareholder value, financial performance and overall success.

 

SECTION 2 – AWARDS AND GOALS

 

The Committee will establish the terms of any awards criteria under the EICP
(“Awards”), including the financial and other goals for each Award, within 120
days of the start of each fiscal year, subject to the other provisions of this
EICP. It is the expectation under the implementation of this plan that the
Committee would annually review prior performance criteria and retain or adjust
that criteria for the upcoming year based on an aggregate review of many
factors, including but not limited to: achievement, market dynamics, unique
corporate circumstances, financial goals, retention, peer group considerations
and others.

 

SECTION 3 – DEFINITIONS

 

3.1 Definitions

 

Where the following words and phrases appear in the EICP, they shall have the
respective meanings defined below, unless their context clearly indicates
otherwise.

 

“Act” shall mean the U.S. Securities and Exchange Act of 1934, as amended, or
any successor thereto, and the rules and regulations promulgated thereunder.

 

“Affiliate” shall mean with respect to the Company, any Person directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other Person designated by the Committee in which the Company or an
Affiliate has an interest. The Committee shall have the authority to determine
the time or times at which “Affiliate” status is determined within the foregoing
definition.

 



 

 

 

“Base Salary” shall mean the actual base salary amount paid with respect to the
Plan Year to which the Reward relates, including base pay a Participant could
have received in cash in lieu of (i) deductions made in respect of a
Participant’s contributions to a qualified plan maintained by the Company or to
any cafeteria plan under Section 125 of the Code maintained by the Company and
(ii) deferrals of compensation made at the Participant’s election pursuant to a
plan or arrangement of the Company or an Affiliate, but, for the avoidance of
doubt, excluding any Rewards under this EICP and any other bonuses, incentive
pay or special awards.

 

“Beneficial Owner” shall mean a “beneficial owner”, as such term is defined in
Rule 13d-3 under the Act provided that any Person that has the right to acquire
any of the Company’s outstanding securities entitled to vote generally in
election of directors at any time in the future, whether such right is
contingent or absolute, pursuant to any agreement, arrangement or understanding
or upon exercise of conversion rights, warrants or options, or otherwise, shall
be deemed the Beneficial Owner of such securities.

 

“Beneficiary” shall mean the person, persons, trust or trusts to receive the
benefits specified under Section 8.1 of the EICP in the event of the
Participant’s death prior to full payment of a Reward.

 

“Benefit Plan” shall mean all employee benefit and compensation plans,
agreements, arrangements, programs, policies, practices, contracts or agreements
of the Company and its Affiliates.

 

“Board of Directors” shall mean the Board of Directors of the Company.

 

“Cause” shall mean, (i) the Company or any member of the Weatherford Group
having “cause” to terminate the Participant’s employment, as defined in any
employment agreement between the Participant and any member of the Weatherford
Group in effect at the time of such termination or (ii) in the absence of any
such employment agreement (or the absence of any definition of “Cause” contained
therein), the Participant’s (A) commission of, conviction for, plea of guilty or
nolo contendere to a felony or a crime involving moral turpitude, or other
material act or omission involving dishonesty or fraud, (B) engaging in conduct
that constitutes fraud or embezzlement, (C) engaging in conduct that constitutes
gross negligence or willful gross misconduct that results or could reasonably be
expected to result in harm to any member of the Weatherford Group’s business or
reputation, (D) breach of any material terms of written agreement between the
Company and the Participant, (E) willful neglect in the performance of
Participant’s duties on behalf of the Weatherford Group or willful or repeated
failure or refusal to perform the Participant’s duties on behalf of the
Weatherford Group or (F) violation of any material policy of any member of the
Weatherford Group, including, but not limited to, those relating to
discrimination, harassment, performance of illegal or unethical activities, and
ethical misconduct; provided, in any case, the Participant’s resignation after
an event that would be grounds for a termination of employment for Cause will be
treated as a termination of employment for Cause hereunder. Any determination of
whether Cause exists shall be made by the Committee in its sole discretion.

 



2

 

 

“Change in Control” shall mean one of the following events:

 

(i)       any Person is or becomes the Beneficial Owner, directly or indirectly,
of 50% or more of either (A) the then outstanding Shares of the Company (the
“Outstanding Ordinary Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), excluding any
Person who becomes such a Beneficial Owner in connection with a transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) below;

 

(ii)      individuals, who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved, directly or indirectly, by a vote of at least a
majority of the Incumbent Board shall be considered as though such individual
was a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)     the consummation of an acquisition, reorganization (excluding a
reorganization under either Chapter 7 or Chapter 11 of Title 11 of the United
States Code or a similar transaction as a result of the Company’s potential
insolvency or ability to meet its debt obligations), reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of the
Company or any of its Subsidiaries or the sale, transfer or other disposition of
all or substantially all of the Company’s Assets (any of which, a “Corporate
Transaction”), unless, following such Corporate Transaction or series of related
Corporate Transactions, as the case may be, (A) all of the Persons who were the
Beneficial Owners, respectively, of the Outstanding Ordinary Shares and
Outstanding Voting Securities immediately prior to such Corporate Transaction
own or beneficially own, directly or indirectly, more than 50% of, respectively,
the Outstanding Ordinary Shares and the combined voting power of the Outstanding
Voting Securities entitled to vote generally in the election of directors (or
other governing body), as the case may be, of the Entity resulting from such
Corporate Transaction (including, without limitation, an Entity (including any
new parent Entity) which as a result of such transaction owns the Company or all
or substantially all of the Company’s Assets either directly or through one or
more Subsidiaries or other Entities) in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Ordinary Shares and the Outstanding Voting Securities, as the case
may be, (B) no Person (excluding any Entity resulting from such Corporate
Transaction or any Benefit Plan (or related trust) of the Company or such Entity
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding common shares of
the Entity resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such Entity except to the
extent that such ownership existed prior to the Corporate Transaction and (C) at
least a majority of the members of the board of directors (or other governing
body) of the Entity resulting from such Corporate Transaction were members of
the Incumbent Board at the time of the approval of such Corporate Transaction;
or

 



3

 

 

(iv)     approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, excluding any transaction that complies with
clauses (A), (B) and (C) of paragraph (iii) above.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control (i) if it is effected solely for the purpose of changing the place of
incorporation or formation, tax residency or form of organization of the
ultimate parent entity of the Weatherford Group (including where the Company is
succeeded by an entity incorporated under the laws of another state, country or
foreign government for such purpose and whether or not the Company remains in
existence following such transaction) and (ii) where all or substantially all of
the Person(s) who are the Beneficial Owners of the combined voting power of the
Outstanding Voting Securities immediately prior to such transaction will
beneficially own, directly or indirectly, all or substantially all of the
combined voting power of the Outstanding Voting Securities of the ultimate
parent entity resulting from such transaction in substantially the same
proportions as their ownership, immediately prior to such transaction, of such
securities of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Reward that provides for the deferral of compensation
that is subject to Section 409A, to the extent required to avoid the imposition
of additional taxes under Section 409A, the transaction or event described above
with respect to such Reward shall only constitute a Change in Control for
purposes of the payment timing of such Reward if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).

 

“Clawback Policy” shall mean the Company’s Executive Compensation Clawback
Policy, as in effect from time to time and as may be amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of Directors of the Company,
appointed by the Board of Directors from among its members in accordance with
applicable law and listing body regulations.

 

“Company” shall mean Weatherford International plc, an Irish public limited
company, and its successors.

 

“Company Assets” shall mean the assets (of any kind) owned by the Company,
including without limitation, the securities of the Company's Subsidiaries and
any of the assets owned by the Company's Subsidiaries.

 

“Disability” shall mean, unless otherwise determined by the Committee, the
Participant would qualify to receive benefit payments under the long-term
disability plan or policy, as it may be amended from time to time, of the
Company or the Affiliate to which the Participant provides service, regardless
of whether the Participant is covered by such plan or policy, or the plan or
policy of the Company, if an Affiliate does not maintain such a plan or policy.
A Participant shall not be considered to have incurred a Disability unless he or
she furnishes proof of such impairment sufficient to satisfy the Committee in
its discretion.

 



4

 

 

“EICP” shall mean this Executive Nonequity Incentive Compensation Plan, and as
the same may thereafter be amended, restated or modified from time to time.

 

“Eligible Executive” shall mean an employee of the Company who was not initially
designated as Participant for a given Plan Year that (i) is newly appointed,
elected or hired as an executive officer or member of senior management or (ii)
returns to active employment as an executive officer or member of senior
management following a leave of absence. Non-executive officers or members of
senior management who participate in the EICP shall do so only as explicitly
approved by the Committee.

 

“Entity” shall mean any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.

 

“Participant” shall mean any eligible executive or senior management member of
the Company or an Affiliate selected by the Committee, in its sole discretion,
to participate in the EICP for a Plan Year.

 

“Payment Date” shall mean, with respect to a particular Plan Year, the date
payment is actually made in the calendar year following the end of the
applicable Plan Year.

 

“Performance Goals” shall mean, for a given Plan Year, any one or a combination
of criteria established by the Committee that forms the basis for determining a
Participant’s Reward Opportunity.

 

“Person” means a "person" as such term is used for purposes of Section 3(a)(9)
of the Act, as modified and used in Sections 13(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under a Benefit Plan, (iii) an underwriter
temporarily holding securities pursuant to an offering by the Company of such
securities, or (iv) an Entity owned, directly or indirectly, by the shareholders
of the Company in the same proportions as their ownership of the Shares of the
Company.

 

“Plan Year” shall mean the twelve month calendar year ending December 31.

 

“Reward” shall mean the dollar amount of incentive compensation payable to a
Participant under the EICP for a Plan Year determined in accordance with the
provisions of this EICP.

 

“Reward Opportunity” shall mean a Participant’s possible incentive reward
payment amounts in a given Plan Year, expressed as a percentage of Base Salary,
which corresponds to various levels of pre-established Performance Goals.

 

“Section 409A” shall mean Section 409A of the Code, as amended, or any successor
thereof, and the rules and regulations promulgated thereunder.

 

“Shares” shall mean ordinary shares in the capital of the Company, nominal value
$0.001 per ordinary share.

 



5

 

 

“Subsidiary” shall mean any company, corporation, partnership, association,
joint stock company, limited liability company, trust, unincorporated
organization or any other entity or organization (i) in which 50 percent or more
of the securities having ordinary voting power for the election of directors (or
other governing body) is owned, directly or indirectly, by the Company or (ii)
in which the Company may direct or cause the direction of the management and
policies of the controlled entity, whether through the ownership of voting
securities, by contract or otherwise.

 

“Weatherford Group” shall mean the Company and its Subsidiaries.

 

3.2 Number

 

Wherever appropriate herein, words used in the singular shall be considered to
include the plural and words used in the plural shall be considered to include
the singular.

 

3.3 Headings

 

The headings of Sections and Sub-sections herein are included solely for
convenience, and if there is any conflict between headings and the text of the
EICP, the text shall control.

 

SECTION 4 – PARTICIPATION

 

4.1 Participants

 

The Participants eligible to participate in the EICP for a given Plan Year shall
be determined by the Committee, and are generally expected to include executive
officers of the Company who are subject to Section 16 of the Act and any other
corporate officers and members of senior management of the Company who are
specifically designated by the Committee, in its sole discretion, to participate
in the EICP.

 

4.2 Partial Plan Year Participation

 

(a) If the Committee determines that an Eligible Executive should be permitted
to earn compensation under this EICP, the Committee may designate such Eligible
Executive a Participant for the balance of the Plan Year, in which case the
prorated portion of the Reward shall be paid in accordance with the provisions
of this EICP.

 

(b) If an employee who has previously been designated as a Participant for a
particular Plan Year takes a leave of absence during such Plan Year, all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited, unless
the Committee, in its sole discretion, determines that such Participant’s Reward
for such Plan Year shall be prorated based upon that portion of the Plan Year
during which he or she was an active Participant, in which case the prorated
portion of the Reward shall be paid in accordance with the provisions of this
EICP.

 

(c) If a Participant’s Base Salary or bonus target for a particular Plan Year
changes due to promotion, demotion, reassignment or transfer, the Committee may,
in its sole discretion, approve an adjustment in such Participant’s Reward
Opportunity as deemed appropriate under the circumstances (including termination
of participation in the EICP for the remainder of the Plan Year), such
adjustment to be made on a pro rata basis for the balance of the Plan Year
effective with the first day of the month following such approval, unless some
other effective date is specified. All such approvals shall be documented in
writing and filed with the EICP records for the applicable Plan Year. In the
absence of any specific approvals, proration will be the default methodology
based on partial year and/or changed job titles.

 



6

 

 

4.3 No Right to Participate

 

Except as provided in Sections 4.1 and 4.2, no Participant or other employee of
the Company or an Affiliate shall, at any time, have a right to participate in
the EICP for any Plan Year, notwithstanding having previously participated in
the EICP.

 

4.4 EICP Exclusive

 

No employee shall simultaneously participate in this EICP and in any other
short-term incentive plan of the Company or an Affiliate unless such employee’s
participation in such other plan is approved by the Committee.

 

4.5 Consent to Dispute Resolution

 

Participation in the EICP constitutes consent by the Participant to be bound by
the Company’s designated dispute resolution processes, which shall in substance
require that all disputes arising out of or in any way related to employment
with the Company or its Affiliates, including any disputes concerning the EICP,
be resolved exclusively through such program, which shall include binding
arbitration as the last step.

 

SECTION 5 – ADMINISTRATION

 

Each Plan Year, the Committee shall establish the basis for payments under the
EICP in relation to given Performance Goals, as more fully described in Section
6, and, following the end of each Plan Year, determine the Reward payable to
each Participant. The Committee is authorized to construe and interpret the
EICP, to prescribe, amend and rescind rules, regulations and procedures relating
to its administration and to make all other determinations necessary or
advisable for administration of the EICP and to implement the intent of the
EICP. In addition, as permitted by law, the Committee may delegate its authority
granted under the EICP as deemed appropriate; provided, however, that Committee
may not delegate its authority under Section 6 hereof outside the membership of
the Committee. Decisions of the Committee or its delegates, in accordance with
the authority granted hereby or delegated pursuant hereto shall be conclusive
and binding. Subject only to compliance with the express provisions hereof, the
Committee and its delegates may act in their sole and absolute discretion with
respect to matters within their authority under the EICP.

 



7

 

 

From time to time the Committee may determine that modifying the EICP, the
Performance Goals or the potential awards payments would provide more
appropriate incentives for Participants. Notwithstanding any provision to the
contrary and in addition to the above, the Committee reserves the right in its
sole discretion to adjust the Performance Goals or Reward amounts under the EICP
to reflect (1) the impact of acquisitions or divestitures, (2) changes in the
Company’s industry, (3) changes in macro-economic factors or conditions
impacting the Company, (4) changes in market compensation practices and other
circumstances, including the need to attract and retain talented executives, (5)
changes in applicable laws, regulations or accounting practices, or (6) other
matters that were not anticipated when the Performance Goals for the EICP were
determined. The Committee retains the discretion to make alternative bonus
calculations or to make retention awards or other awards based on alternative or
non-financial performance criteria.

 

SECTION 6 – REWARD DETERMINATIONS

 

6.1 Performance Measures

 

The Committee shall strive to make financial performance a primary basis in
determining Performance Goals for any Plan Year. In addition, other performance
measures applicable to particular Participants may also be used as Performance
Goals.

 

6.2 Performance Requirements

 

The Committee will establish within 120 days of the start of each fiscal year
(1) the Performance Goals applicable to the Participants and (2) the Reward
Opportunities of each Participant corresponding to the pre-established
Performance Goals that will determine a Participant’s actual Reward at the end
of the Plan Year.

 

For each Reward, the Committee will establish Performance Goals at three levels:
Threshold, Target and Superior. The Committee shall have full discretion to set
the Performance Goals and metrics.

 

6.3 Reward Determinations

 

After the end of each Plan Year, the Committee shall determine the extent to
which the Performance Goals have been achieved and the amount of the Reward
shall be computed for each Participant in accordance with a Participant’s Reward
Opportunity.

 

6.4 Discretionary Adjustments

 

Once established, Performance Goals will not be changed during the Plan Year.
However, if the Committee, in its sole and absolute discretion, determines that
there has been (i) a change in the business, operations, corporate or capital
structure, (ii) a change in the manner in which business is conducted or (iii)
any other material change or event which will impact one or more Performance
Goals in a manner the Committee did not intend, then the Committee may,
reasonably contemporaneously with such change or event, make such adjustments as
it shall deem appropriate and equitable in the manner of computing the relevant
Performance Goal or Goals for the Plan Year.

 



8

 

 

6.5 Discretionary Bonuses

 

Notwithstanding any other provision contained herein to the contrary, the
Committee may, in its sole discretion, make such other or additional bonus
payments to a Participant as it shall deem appropriate and in the interests of
the Company.

 

6.6 Disqualification of Awards

 

If a Participant is deemed to have (i) breached the Company Code of Business
Conduct, or (ii) materially breached any other Company policy, the Committee, at
its sole discretion, may disqualify the Participant from receiving any bonus for
a given Plan Year in whole or in part. Participation in future Plan Years,
however, may be considered independent of that decision. Misrepresenting results
will be considered a breach of Company policy.

 

6.7 Clawback Policy

 

Any Reward received by the Participant shall be subject to the provisions of the
Company’s Clawback Policy. The Clawback Policy enables recoupment of
performance-based compensation that is paid but is subsequently determined not
to have been earned because financial results of the Company are restated and
the clawback of incentive compensation if the Participant has engaged in
detrimental activity.

 

SECTION 7 – DISTRIBUTION OF REWARDS

 

7.1 Form and Timing of Payment

 

Except as otherwise provided below, the amount of each Reward shall be paid in
cash and in the currency in which the Participant is ordinarily paid on the
Payment Date. In the event of termination of a Participant’s employment prior to
the Payment Date due to death or disability, the amount of any Reward (or
prorated portion thereof) payable pursuant to the provisions of Sections 8.1 or
8.2 shall be paid in cash and in the currency in which the Participant is
ordinarily paid on the Payment Date.

 

7.2 Tax Withholding

 

The Company or employing entity through which payment of a Reward is to be made
shall have the right to deduct from any payment hereunder any amounts that
Federal, state, local or foreign tax laws require with respect to such payments.

 

SECTION 8 – TERMINATION OF EMPLOYMENT

 

8.1 Termination of Service during Plan Year

 

In the event a Participant’s employment is terminated prior to the last business
day of a Plan Year for any reason other than death or Disability, all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited, unless
the Committee, in its sole discretion, determines that such Participant’s Reward
for such Plan Year shall be prorated based upon that portion of the Plan Year
during which he or she was a Participant, in which case the prorated portion of
the Reward shall be paid in accordance with the provisions of Section 7.1. In
the case of death during the Plan Year, the prorated amount of such
Participant’s Reward shall be paid to the Participant’s estate, or if there is
no administration of the estate, to the heirs at law, on the Payment Date. In
the case of Disability, the prorated amount of a Participant’s Reward shall be
paid in accordance with the provisions of Section 7.1.

 



9

 

 

8.2 Termination of Service after End of Plan Year but Prior to the Payment Date

 

If a Participant’s employment is terminated by the Company after the end of the
applicable Plan Year, but prior to the Payment Date, for any reason other than
termination for Cause, the amount of any Reward applicable to such Plan Year
shall be paid to the Participant in accordance with the provisions of Section
7.1. If a Participant’s employment is terminated for Cause or the Participant
terminates employment for any reason, all of such Participant’s rights to a
Reward applicable to such Plan Year shall be forfeited.

 

SECTION 9 – RIGHTS OF PARTICIPANTS AND BENEFICIARIES

 

9.1 Status as a Participant or Beneficiary

 

Neither status as a Participant or Beneficiary shall be construed as a
commitment that any Reward will be paid or payable under the EICP.

 

9.2 Employment

 

Nothing contained in the EICP or in any document related to the EICP or to any
Reward shall confer upon any Participant any right to continue as an employee or
in the employ of the Company or an Affiliate or constitute any contract or
agreement of employment for a specific term or interfere in any way with the
right of the Company or an Affiliate to reduce such person’s compensation, to
change the position held by such person or to terminate the employment of such
person, with or without Cause.

 

9.3 Non-transferability

 

No benefit payable under, or interest in, this EICP shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, debts,
contracts, liabilities or torts of any Participant or Beneficiary. Any attempt
at transfer, assignment or other alienation prohibited by the preceding sentence
shall be disregarded and all amounts payable hereunder shall be paid only in
accordance with the provisions of the EICP.

 

9.4 Nature of EICP

 

No Participant, Beneficiary or other person shall have any right, title or
interest in any fund or in any specific asset of the Company or any Affiliate by
reason of any Reward hereunder. There shall be no funding of any benefits which
may become payable hereunder. Nothing contained in the EICP (or in any document
related thereto), nor the creation or adoption of the EICP, nor any action taken
pursuant to the provisions of the EICP shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company or an
Affiliate and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
with respect to a Reward hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company or other employing
entity, as applicable. All amounts payable under the EICP shall be paid from the
general assets of the Company or employing entity, as applicable, and no special
or separate fund or deposit shall be established and no segregation of assets
shall be made to assure payment of such amounts. Nothing in the EICP shall be
deemed to give any employee any right to participate in the EICP except in
accordance herewith.

 



10

 

 

SECTION 10 – CHANGE IN CONTROL

 

In the event of a Change in Control, (i) with respect to a Participant’s Reward
Opportunity for the Plan Year in which the Change in Control occurred, such
Participant shall be entitled to an immediate cash payment equal to the target
amount of the Reward Opportunity he or she would have been entitled to receive
for the Plan Year, prorated to the date of the Change of Control; and (ii) with
respect to a Change in Control that occurs after the end of the Plan Year but
prior to the Payment Date, a Participant shall be entitled to an immediate cash
payment equal to the Reward earned for such Plan Year.

 

SECTION 11 – AMENDMENT AND TERMINATION

 

Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate or, from time to time amend, modify or suspend the EICP; provided,
however, that, without the prior consent of the Participants affected, no such
action may adversely affect any rights or obligations with respect to any
Rewards theretofore earned for a particular Plan Year, whether or not the
amounts of such Rewards have been computed and whether or not such Rewards are
then payable.

 

SECTION 12 – MISCELLANEOUS

 

12.1 Governing Law

 

The EICP and all related documents shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to the
principles of conflicts of law thereof, except to the extent preempted by U.S.
federal law.

 

12.2 Severability

 

If any provision of the EICP shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the EICP shall be construed
and enforced as if said illegal or invalid provision had never been included
herein.

 



11

 

 

12.3 Supersession

 

This EICP supersedes all prior executive non-equity bonus plans except those set
forth in an individual arrangement with an individual employee, in which case
the this EICP shall not apply. Any other such annual executive non-equity bonus
plan sponsored by the Company is hereby terminated.

 

12.4 Successor

 

All obligations of the Company under the EICP shall be binding upon and inure to
the benefit of any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.

 

12.5 Section 409A of the Code

 

To the extent applicable, it is intended that the EICP comply with or be exempt
from the requirements of Section 409A. Accordingly, to the maximum extent
permitted, the Plan and the Awards and Rewards hereunder shall be interpreted
either to be exempt from the provisions of Section 409A or in compliance
therewith. Any reservation of rights or discretion by the Company or the
Committee hereunder affecting the timing of payment of any Award or Reward
subject to Section 409A will only be as broad as is permitted by Section 409A.
Notwithstanding the foregoing, (i) neither the Company nor the Committee shall
have any obligation to take any action to prevent the assessment of any
additional liability, tax or penalty on any Participant or beneficiary under
Section 409A and (ii) neither the Committee (or any member thereof) nor any
member of the Weatherford Group (or any employee, director or officer thereof)
guarantees that this Plan or any Award or Reward hereunder complies with, or is
exempt from, Section 409A and none of the foregoing shall have any liability
with respect to any failure to so comply or to be so exempt.

 

 

  Dated: April 13, 2020            

 



12

 

